UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4664



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MAZIE LOUISE JENNINGS,

                                              Defendant - Appellant.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, Senior District Judge.
(1:04-cr-00542)


Submitted:   September 22, 2006           Decided:   October 13, 2006


Before WILKINSON, WILLIAMS, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Mazie Louise Jennings, Appellant Pro Se.    Stephen Matthew
Schenning, OFFICE OF THE UNITED STATES ATTORNEY, Baltimore,
Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Mazie Louise Jennings appeals the district court’s order

denying her request for release on bond pending resolution of her

28 U.S.C. § 2255 (2000) motion.   We have reviewed the record and

find no reversible error.   Jennings is not in custody pending an

upcoming trial or appeal, so she does not qualify for release under

18 U.S.C. §§ 3142, 3143 (2000).       Accordingly, we affirm the

district court’s denial of Jennings’ motion.     United States v.

Jennings, No. 1:04-cr-00542 (D. Md. June 27, 2006).    Although we

deny leave to proceed under the Criminal Justice Act, we grant

leave to proceed in forma pauperis. We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                          AFFIRMED




                              - 2 -